NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


JOANN MARSHALL,                             )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-2868
                                            )
STATE FARM MUTUAL AUTOMOBILE                )
INSURANCE COMPANY,                          )
                                            )
             Appellee.                      )
                                            )

Opinion filed October 10, 2018.

Appeal from the Circuit Court for Pasco
County; Declan Mansfield, Judge.

Charles M. Schropp and Charles P.
Schropp of Schropp Law Firm, P.A.,
Tampa; and James J. Dowling of Law
Offices of Berger & Dowling, Palm Harbor,
for Appellant.

Dyana L. Sisti and Anthony J. Parrino of
Reynolds Parrino Spano & Shadwick P.A.,
St. Petersburg, for Appellee.

PER CURIAM.


             Affirmed.


KHOUZAM, BLACK, and SALARIO, JJ., Concur.